NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________
                                      No. 20-3239
                                    _______________

                                FRANCIS B. SERIEUX,
                                              Appellant

                                            v.

                                   FRANK JONES,
                               SUPERVISOR L. BOYNES


                              ________________________
                            On Appeal from the District Court
                                   for the Virgin Islands
                            District Court No. 3-20-cv-00056
                       District Judge: Honorable Robert A. Molloy
                                ______________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                  December 9, 2021
                                  _______________

               Before: McKEE, RESTREPO, and SMITH, Circuit Judges

                              (Opinion filed: March 9, 2022)

                                    ______________

                                        OPINION*


*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
                                      ______________
McKee, Circuit Judge.

       Francis B. Serieux appeals the District Court’s dismissal of his claim against

Frank Jones for lack of subject matter jurisdiction. Because the District Court did not err

in adopting the Magistrate Judge’s Report and Recommendations for dismissal or

denying Serieux’s motion for an extension to file objections to the R & R, we will

affirm.1

                                             I.

       Serieux filed a complaint, alleging that Jones told him that the Court was not

accepting any paperwork and was closed on May 4, 2020. Magistrate Judge Miller

entered an R & R recommending dismissal of Serieux’s complaint against Jones for lack

of subject matter jurisdiction.2 Judge Miller found no basis in Serieux’s allegations that

invoked federal question or diversity jurisdiction under 28 U.S.C. §§ 1331 and 1332.3

The R & R provided that “[a]ny objections to this [R & R] must be filed in writing within

14 days of receipt of this notice[, and f]ailure to file objections within the specified time

shall bar the aggrieved party from attacking such [R & R] before the assigned District




1
  The Magistrate Judge screened the pleading pursuant to 28 U.S.C. § 1915(e)(2) because
Serieux is proceeding pro se in forma pauperis. The District Court reviewed de novo only
those portions of the R & R to which the party has objected. Fed. R. Civ. P. 72(b)(3). We
have jurisdiction to review the District Court’s order under 28 U.S.C. § 1291.
2
  R & R, Serieux v. Frank, No. 3:20-cv-00056, 2020 WL 5087878, at *3 (Dist. C. V.I.
Aug. 28, 2020) (Miller, Mag. J.).
3
  Id.

                                              2
Court Judge.”4 The next day, the R & R was sent to Serieux via certified mail; thus, the

deadline for Serieux to file objections was August 24, 2020.

       On August 18, Serieux filed a motion for a one-month extension to make his

objections.5 Serieux claimed he was awaiting copies of his complaints from the Court as

he was sent the wrong documents and the print was too small for him to read. Serieux

also claimed that it was impossible for him to correct the complaints for his twenty-four

cases within the prescribed fourteen days.6

       On August 28, the District Court adopted the R & R, dismissing Serieux’s

complaint for lack of subject matter jurisdiction and denying Serieux’s request for an

extension to file objections to the R & R.7 The Court concluded that Serieux’s assertions

did not constitute good cause as he did not present circumstances of unforeseen or

uncontrollable events.8

                                              II.

       Serieux raises two issues on appeal: (1) the dismissal of his complaint for lack of

subject matter jurisdiction, and (2) the denial of his motion for an extension to file

objections to the R & R. We review a district court’s dismissal of a complaint for lack of

subject matter jurisdiction de novo9 and its denial of a motion for an extension for abuse



4
  Id.
5
  ECF 4.
6
  At that time, the District Court had 18, rather than 24, complaints docketed for Serieux.
Serieux, 2020 WL 5087878, at *1 n.1.
7
  Id. at *3.
8
  Id. at *2.
9
  Samuel-Bassett v. Kia Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).

                                               3
of discretion.10 Serieux cannot succeed on either issue. There is no basis for federal

jurisdiction apparent on the face of Serieux’s complaint; there are neither any identifiable

claims under federal law, nor diversity of citizenship.

         Although Serieux arguably has shown good cause for his motion for an extension

of time to file objections, the District Court did not abuse its discretion in denying the

motion. Moreover, given the nature of the substance of his claim, an extension would not

have resulted in a different outcome.

         We therefore affirm the District Court.




10
     Drippe v. Tobelinski, 604 F.3d 778, 783 (3d Cir. 2010).

                                              4